NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                       MAY 29 2019
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

UNITED STATES OF AMERICA,                       No. 16-10120

                Plaintiff-Appellee,             D.C. No. 5:15-cr-00110-LHK-1

 v.
                                                MEMORANDUM*
JOSE GARCIA-GALIANA,

                Defendant-Appellant.

                   Appeal from the United States District Court
                     for the Northern District of California
                     Lucy H. Koh, District Judge, Presiding

                             Submitted May 21, 2019**

Before: THOMAS, Chief Judge, FRIEDLAND and BENNETT, Circuit Judges.

      Jose Garcia-Galiana appeals from the district court’s judgment and

challenges the 51-month sentence imposed following his guilty-plea conviction for

illegal reentry following deportation, in violation of 8 U.S.C. § 1326. We have

jurisdiction under 28 U.S.C. § 1291, and we affirm.



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      Garcia-Galiana contends that the district court erred in applying a 16-level

crime-of-violence sentencing enhancement because his prior conviction for assault

with a deadly weapon in violation of California Penal Code § 245(a)(1) is not a

categorical crime of violence under U.S.S.G. § 2L1.2(b)(1)(A) (2015). Garcia-

Galiana’s argument is foreclosed by United States v. Vasquez-Gonzalez, 901 F.3d
1060, 1065-68 (9th Cir. 2018), which was decided after the briefing in this case

was complete. In Vasquez-Gonzalez, this court held that section 245(a)(1) is a

categorical crime of violence under 18 U.S.C. § 16(a). See id. at 1068. Because

the language of section 16(a) is identical in relevant part to the definition contained

in section 2L1.2(b)(1)(A)(ii) cmt. n.1(B)(iii), the district court properly imposed

the enhancement.

      Garcia-Galiana also contends that the district court procedurally erred by

failing to acknowledge its authority to disagree with the Guidelines on policy

grounds, relying on improper considerations, and failing to address his sentencing

arguments. The court did not plainly err. See United States v. Valencia-Barragan,

608 F.3d 1103, 1108 & n.3 (9th Cir. 2010). The record shows that the court

listened to Garcia-Galiana’s policy-based arguments and agreed that the Guidelines

range was too high as applied to him. Moreover, the court considered and

discussed Garcia-Galiana’s mitigating arguments, including his young age at the

time he sustained the assault conviction, in imposing a 26-month downward


                                           2                                    16-10120
variance. Finally, the court adequately explained the sentence by reference only to

proper sentencing considerations under 18 U.S.C. § 3553(a). The court satisfied its

procedural obligations. See United States v. Ayala-Nicanor, 659 F.3d 744, 752-53

(9th Cir. 2011).

      Garcia-Galiana lastly contends that the sentence is substantively

unreasonable in light of his mitigating circumstances and his cultural assimiliation

in the United States.1 The district court did not abuse its discretion. See Gall v.

United States, 552 U.S. 38, 51 (2007). The below-Guidelines sentence is

substantively reasonable in light of the section 3553(a) sentencing factors and the

totality of the circumstances. See Gall, 552 U.S. at 51.

      AFFIRMED.




1
  Insofar as Garcia-Galiana challenges the district court’s denial of his request for a
downward departure based on cultural assimilation, we review that claim only as
part of our review of the overall reasonableness of the sentence. See United States
v. Vasquez-Cruz, 692 F.3d 1001, 1008 (9th Cir. 2012).

                                           3                                    16-10120